 


110 HRES 238 EH: Commending the first democratic elections in Aceh, a province in Sumatra, Indonesia, and expressing support for the further democratic development and implementation of the Helsinki Memorandum of Understanding.
U.S. House of Representatives
2007-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 238 
In the House of Representatives, U. S.,

September 17, 2007
 
RESOLUTION 
Commending the first democratic elections in Aceh, a province in Sumatra, Indonesia, and expressing support for the further democratic development and implementation of the Helsinki Memorandum of Understanding. 
 
 
Whereas for three decades there has been a continuous armed conflict in Aceh, a province in Sumatra, Indonesia; 
Whereas violence between the Indonesian military and the Free Aceh Movement has resulted in an estimated 15,000 deaths in the region; 
Whereas the tsunami on December 26, 2004, killed at least 165,000 people in Aceh, devastated the landscape, and led to the loss of livelihood for 600,000 people; 
Whereas the Government of Indonesia and the Free Aceh Movement signed a Memorandum of Understanding on August 15, 2005, in Helsinki; 
Whereas the Aceh Monitoring Mission (AMM), led by the European Union (EU), the Association of Southeast Asian Nations (ASEAN), Norway, and Switzerland, has supported the implementation of the Helsinki Memorandum of Understanding successfully; 
Whereas the Free Aceh Movement has demobilized its military troops and decommissioned its arms; 
Whereas the Government of Indonesia has withdrawn its nonorganic military and police forces from Aceh; 
Whereas the Law on the Governing of Aceh (LoGA) was signed into law by Indonesian President Susilo Bambang Yudhoyono on August 1, 2006; 
Whereas the general life situation of the Acehnese has improved significantly since the signing of the Helsinki Memorandum of Understanding and the Acehnese populate markets and celebrate festivities in public; 
Whereas the first democratic and peaceful gubernatorial and district administrative elections in Aceh were held on December 11, 2006, and more than 80 percent of entitled Acehnese voted; and 
Whereas Irwandi Yusuf, a former leader of the Free Aceh Movement, won the gubernatorial election with the highest support of more than 38 percent of total votes: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the first democratic elections in Aceh, a province in Sumatra, Indonesia, in which the Acehnese have shown their strong commitment to democracy and peace, and congratulates Irwandi Yusuf, the first democratic elected governor of Aceh; 
(2)expresses its ongoing support for the further democratic development of Aceh and the Helsinki Memorandum of Understanding signed by the Government of Indonesia and the Free Aceh Movement on August 15, 2005; 
(3)encourages both parties to live up to their commitments under the Helsinki Memorandum of Understanding, especially with regard to establishing a Human Rights Court for Aceh and a Commission of Truth and Reconciliation; and 
(4)encourages the Secretary of State and the Administrator of the United States Agency for International Development to commit resources in supporting the peace and building a strong civil society in Aceh. 
 
Lorraine C. Miller,Clerk.
